DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The rejections under 35 USC 112(a) are hereby withdrawn in view of the amendment filed 2/2/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 17, 19, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bougamont et al. (US Pat No 5,518,377) in view of Gueret (US Pat No 5,360,145) and further in view of Collias et al. (US Pat No 5,890,655).
Re claim 17, Bougamont et al. show a dispensing system (Figs. 1-2d), comprising:
a bottle (col. 2, lines 60-61); 
a pump (7) attached to the bottle; 
a dispensing head (6) attached to the pump, the dispensing head comprising:
a well (mounted onto 31) mounted on the pump;
a housing (the body of 6); and
a channel (see annotated figure) between the well and the housing; 
an insert (see annotated figure) in the housing;
a sleeve (see annotated figure) disposed around at least a portion of the insert, the sleeve comprising: 
a wall (wall of the sleeve; see annotated figure), comprising: 
an internal wall surface (internal sleeve surface; see annotated figure); and 
an external wall surface (external sleeve surface; see annotated figure);
a dispensing orifice (see annotated figure) in the wall;
and
wherein the sleeve is reversibly deformable between a closed state (Fig. 2a) and an open state (Fig. 2d) of the dispensing orifice; and
a dispensing path (see annotated figure) between the well (mounted onto 31) and the dispensing orifice (see annotated figure).
Bougamont et al. does not teach a polyolefin material or an external wall comprising metallic copper.
However, Gueret teaches a dispensing head (Fig. 2) including an elastic material constituting the part of the dispensing head which forms the elastic stopper of the closure 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the sleeve in Bougamont et al. be produced from an elastomer material filled with particles of metallic copper as taught by Gueret to avoid any degradation of the product remaining inside (Gueret – col. 5, lines 25-27).
Further, Collias et al. discloses a dispensing device including a nozzle sleeve (Fig. 2, 40) that is reversibly deformable between a closed state and an open state (col. 6, lines 61-65) where the nozzle sleeve comprises a polyolefin material (col. 8, lines 65-67 through col. 9, lines 1-19 – “elastomeric polyolefins” with further examples given).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the elastomer be an elastomeric polyolefin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, applicant provides no criticality for the specific material choice.

    PNG
    media_image1.png
    631
    663
    media_image1.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the insert in Bougamont et al. be produced from an rigid, synthetic material filled with particles of metallic copper as taught by Gueret to avoid any degradation of the product remaining inside (Gueret – col. 5, lines 25-27).
Re claim 19, Bougamont et al. as modified by Gueret show a peripheral surface comprising metallic copper which delimits the dispensing orifice in the wall (Gueret – col. 3, lines 34-36).
Re claim 21, Bougamont et al. as modified by Gueret show the insert further comprises an interior wall defining a portion of the dispensing path (see annotated figure).
Re claim 22, Bougamont et al. as modified by Gueret show the insert further comprises an internal conduit (see annotated figure); and
a radial surface on one end of the insert (see annotated figure), wherein the radial surface is opposite the dispensing orifice (see annotated figure).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bougamont et al. (US Pat No 5,518,377) in view of Gueret (US Pat No 5,360,145) and further in view of Weston et al. (US Pat No 5,405,084).
Re claim 8, Bougamont et al. as modified by Gueret disclose all aspects of the claimed invention but do not teach the dispensing orifice has a maximum dimension that is less than or equal to 0.5 mm.
However, Weston et al. teach a dispensing orifice with a maximum dimension that is less than or equal to 0.5 mm (col. 4, lines 60-62).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the outlet orifice of Bougamont et al. as modified by Gueret have a maximum dimension that is less than or equal to 0.5 mm as taught by Weston et al. to optimize the size of the spray droplets as they exit the orifice (Weston – col. 4, lines 60-67).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bougamont et al. (US Pat No 5,518,377) in view of Gueret (US Pat No 5,360,145) and further in view of Hsiao (US Pat No 6,260,739 B1).
Re claim 20, Bougamont et al. as modified by Gueret does not teach the insert is metallic copper.
However, Hsiao shows a spraying device including an insert (Fig. 9 18) with a sleeve (20) disposed around at least a portion of the insert, wherein the insert is metallic copper (col. 8, lines 40-42).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the insert in Bougamont et al. as modified by Gueret be metallic copper as taught by Hsiao as Gueret teaches the use of copper as an antiseptic to avoid any degradation of the product remaining inside (Gueret – col. 5, lines 25-27).
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments of the Gueret reference, applicant states “nowhere in Gueret is there a description of such agents on ‘an eternal wall surface’ as recited in amended claim 17.” Applicant further states “the office also recognizes that Gueret’s use of the impregnated urea-formaldehyde resin is ‘[avoid] degradation of the product remaining inside the groove 114 and the pump body 105 after dispensation,” to which applicant states this teaches away from protection on “an external surface” as recited in claim 17. However, contrary to applicant’s assessment, first, it should be pointed out that the urea-formaldehyde resin is the material for the rigid structure in Gueret, the copper sulphate is disclosed as impregnated in both that and the elastomer material which makes up the elastic materials as disclosed in the cited sections of Gueret. Second, Gueret directly .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752